DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 and March 3, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,491,621 to Moan.
Regarding claim 1, the Moan patent teaches a drive unit comprising: a prime mover 10; a torque converter 28 to which a torque is inputted from the prime mover; and a power transmission mechanism 42 disposed between the prime mover and the torque converter, the power transmission mechanism configured to transmit the torque outputted from the torque converter toward a drive wheel. See Figs. 1a and 1b.

Regarding claim 3, an output shaft 38, 40 configured to output the torque outputted from the torque converter; and an input shaft 10 that extends from the prime mover, the input shaft configured to input the torque from the prime mover therethrough to the torque converter. The output shaft is interpreted as parts 38, 40 together that are connected to gear 42.  See Fig. 1a and column 2, lines 24-50.
Regarding claim 4, the output shaft extends from the torque converter toward the prime mover.  See Fig. 1.
Regarding claim 5, the output shaft has a cylindrical shape, and the input shaft extends in an interior of the output shaft. See Fig. 1a.
Regarding claim 6, the torque converter includes a cover 46 to which the input shaft is fixed, an impeller unitarily rotated with the cover, and a turbine opposed to the impeller. See Fig. 1a.
Regarding claim 7, impeller 30 is disposed closer to the prime mover than the cover 46.  See Fig. 1a.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,491,621 to Moan in view of Japanese patent JP2015161342A to Nesuki (a copy of the drawings and the abstract is enclosed with this action the drawings are from the Negoro NPL).
Regarding claims 8 and 9, the Moan patent teaches a power transmission mechanism in Fig. 1a.
However, Moan lacks a teaching that the power transmission mechanism has a planetary gear and a clutch.
The Nesuki patent teaches a torque converter having a planetary gear mechanism including a sun gear, a planet gear, a planet carrier and a ring gear, and a clutch (one way clutch) configured to brake rotation of the ring gear, the sun gear 22 is unitarily rotated with the input shaft (impeller), and the planet carrier 25 is unitarily rotated with the output shaft (turbine). See Figures and abstract.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Moan patent to have the planetary gear and clutch as taught by the Nesuki patent in order to eliminate a speed reduction feeling resulting from a decrease of a drive force in a point in which a gear change ratio becomes high when the is combined with an engine which can output high torque from a low-rotation speed side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,550,474 to Maurice et al. teaches a torque converter and transmission and an output between the two.

British Patent No. 887133 to Gen Motor Corp and British Patent No. 1,490,965 to Ford Motor Co both show planetary gears attached to a torque converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659